Stock Purchase Agreement Dated as of April 15, 2010 By and Among, Extreme Home Staging, Inc. and Milka Fixler and Esther Ackerman and Marckensie Theresias, -1- Table of Contents Section 1. Construction and Interpretation 3 1.1. Principles of Construction. 3 Section 2.The Transaction 4 2.1. Purchase Price: 4 2.2. Transfer of Shares and Terms of Payment: 4 2.3. Closing. 4 Section 3.Additional Terms Pertaining to the Transaction 5 3.1. Irrevocable Agreement. 5 Section 4.Confidential Information 5 4.1. Confidential Information Defined. 5 4.2. Confidentiality. 5 4.3. Survival of Confidentiality. 6 Section 5.Representations and Warranties 6 5.1. Representations and Warranties of the Sellers and the Company. 6 5.2. Covenants of the Sellers and the Company. 8 5.3. Representations and Warranties of the Purchaser 9 Section 6.Miscellaneous 10 6.1. Expenses. 10 6.2. Governing Law. 10 6.3. Resignation of Old and Appointment of New Board of Directors. 11 6.4. Disclosure. 11 6.5. Notices. 11 6.6. Parties in Interest. 12 6.7. Entire Agreement. 12 6.8. Amendments. 12 6.9. Severability. 12 6.10. Counterparts. 12 6.11. Spin Out 13 -2- Stock Purchase Agreement This stock purchase agreement (“Agreement”), dated as of April 15, 2010, is entered into by and among Extreme Home Staging, Inc.(“EXSG” or the "Company") and Milka Fixler and Esther Ackerman, (collectively, "Sellers"), and Marckensie Theresias.(the "Purchaser" and together with the Company and the Sellers, the "Parties"). . W i t n e s s e t h: Whereas, the Sellers, are shareholders of Extreme Home Staging, Inc.organized and existing under the laws of the State of Nevadawho own and/or control in the aggregate 8,850,000 shares of thecommon stock of the Company which represents 63% of the issued and outstanding common shares of the Company. Whereas, the Purchaser desires to acquire such number of shares of the Company. Now, Therefore, in consideration of the premises and of the covenants, representations, warranties and agreements herein contained, the Parties have reached the following agreement with respect to the sale by the Sellers of such common stock of the Company to the Purchaser: Section 1. Construction and Interpretation 1.1.
